Citation Nr: 1425658	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1995; his DD Form 214 indicates he had a prior period of active duty that was over one year.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  Private medical records from September 2007 diagnose with Veteran with a herniated disc at L3-L4.  Later records from April 2008 diagnose him with disc degeneration at L3-L4, and multi-level disc protrusions.   

He asserts that his disability arises from an in-service motor vehicle accident, and that he was treated at the Naval Air Station (NAS) Jacksonville hospital.  The Veteran has given varying dates as to when the accident occurred.  In a November 2009 statement, he wrote that the accident was in 1993.  In his June 2013 testimony before the Board, he stated that the accident occurred in 1990.  In his October 2009 notice of disagreement, he stated that that he was treated during the last two years of his service, 1993 and 1994.  In a form that he filled out to assist in reconstruction lost medical records, he stated that he was treated from August 1993 to March 1995.

Regardless of when the accident in service may have occurred, it does not appear that an effort has been made to obtain the hospitalization records from NAS Jacksonville.  Therefore, these records need to be obtained.  While the Board notes that a formal finding of unavailability has determined that the Veteran' service treatment records are unavailable for review, hospitalization records are generally stored separately.  

Moreover, the Board finds that a VA examination is warranted.  The Veteran has provided records showing a current low back disability, there is evidence suggesting that his disability began in service and an indication that his disabilities may be associated with his service, and insufficient competent medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran and his medical records have also indicated that he has had intervening back injuries since service, to include a work-related back injury in 2007, when he fell off a truck, and a separate motor vehicle accident in April 2008.  The examiner must take these injuries into consideration in his or her analysis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repositories, to include the Naval Air Station (NAS) Jacksonville hospital, and search for any outstanding service hospitalization records from 1990 to 1995.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  Following completion of the above-requested actions, schedule a VA examination concerning the Veteran's low back disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that a current back disability is attributable to the Veteran's military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertions of a motor vehicle accident in service.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  The examiner should also take into consideration the intervening injuries of the Veteran, as well as the fact that the Veteran's claim of in-service injury may be unverifiable due to missing service treatment and hospitalization records.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



